Sea well, J.,
concurring in dissenting opinion: My conception of the proper functions and limitations of the statute loads me to dissent from the majority opinion. I wish to make it clear that I make no assault on the law or the duty of the Court to enforce it. But I am impressed with the danger to the administration of justice involved in creating standards not within the reasonable contemplation of the statute, which affect the character and amplitude of instructions to the jury.
I am of the opinion that the charge reveals no prejudicial error.